DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
2. 	In response to the amendments filed 04/11/2022, claims 5 and 13 were amended, claims 15-20 were canceled no new claims were added. Therefore, claims 1-14 are currently pending for examination.
	The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-3 and 8-12 rejected under 35 U.S.C. 103 as being unpatentable over Vidri et al. (Vidri; US 2010/0315222) in view of Singh et al. (Singh; US 2019/0366916).
	For claim 1, Vidri discloses an assembly [Fig. 2] comprising: 
	a common parts sub-assembly including a rotor bracket and a housing [E.g. 0022-0026, Figs. 1-6]; 
	an actuator connected to the rotor bracket to cause the rotor bracket to rotate during actuation of the actuator, the actuator and the rotor bracket connected thereto are housed within the housing [E.g. 0022: The stop arm arrangement 12 comprises a sealed electrical actuator assembly 14 that is mounted on the side 16 of the school bus 10, a stop arm 18 having a stop sign with integral arms that are hinged on the actuator assembly 14 for pivotal movement, and a retainer arrangement 200. The actuator assembly 14 pivots the stop arm 18 between a retracted (stored) position adjacent the side 16 of the school bus 10 and an extended (deployed) position where the stop arm 18 extends outwardly of the bus side 16, 0023: The actuator assembly 14 provides a tamper proof and weather proof environment for several electrical and mechanical components including an electric motor and electronic control modules or units for pivoting the stop arm 18 back and forth between the stored position and the deployed position and operating the retainer arrangement 200, 0030-0034, 0040]; 
	a physical appendage [E.g. 0034: stop sign assembly 18]; 
	a mounting bracket connecting the physical appendage to the rotor bracket whereby the physical appendage moves between a stowed position and a deployed position during actuation of the actuator [E.g. 0022: The stop arm arrangement 12 comprises a sealed electrical actuator assembly 14 that is mounted on the side 16 of the school bus 10, a stop arm 18 having a stop sign with integral arms that are hinged on the actuator assembly 14 for pivotal movement, and a retainer arrangement 200. The actuator assembly 14 pivots the stop arm 18 between a retracted (stored) position adjacent the side 16 of the school bus 10 and an extended (deployed) position where the stop arm 18 extends outwardly of the bus side 16 in a perpendicular fashion as shown in FIG. 1; 0037, 0039, Figs. 3-6]; and 
	wherein the actuator is either an electric motor actuator [E.g. 0022: The stop arm arrangement 12 comprises a sealed electrical actuator assembly 14 that is mounted on the side 16 of the school bus 10] or a pneumatic actuator that are substitutable with one another to assemble the assembly without modification to any of the common parts sub-assembly and the physical appendage.
	Vidri fails to expressly disclose a pneumatic actuator that can be substitutable with an electric actuator to assemble the assembly without modification to any of the common parts sub-assembly and the physical appendage.
	However, as shown by Singh, it was well known in the art of actuators to use a pneumatic actuator or an electric actuator to assemble an assembly without modification to any of common parts sub-assembly and a physical appendage [E.g. 0058].
	It would have been obvious to one of ordinary skill in the art of actuators before the effective filling date of the claimed invention modify Vidri with the teaching of Singh because pneumatic actuators provide high force, speed of movement and are highly reliable and thereby improve the overall system durability by providing an additional actuator that can be used when needed.
	For claim 2, Vidri discloses wherein: the actuator is the electric motor actuator [E.g. 0022: The stop arm arrangement 12 comprises a sealed electrical actuator assembly 14 that is mounted on the side 16 of the school bus 10]; and the electric motor actuator includes an electric motor and an actuator housing, the electric motor is operatively received within the actuator housing and the actuator housing and the rotor bracket are operatively connected to connect the electric motor actuator to the rotor bracket to cause the rotor bracket to rotate during actuation of the electric motor actuator [E.g. 0022: The stop arm arrangement 12 comprises a sealed electrical actuator assembly 14 that is mounted on the side 16 of the school bus 10, a stop arm 18 having a stop sign with integral arms that are hinged on the actuator assembly 14 for pivotal movement, and a retainer arrangement 200. The actuator assembly 14 pivots the stop arm 18 between a retracted (stored) position adjacent the side 16 of the school bus 10 and an extended (deployed) position where the stop arm 18 extends outwardly of the bus side 16, 0023: The actuator assembly 14 provides a tamper proof and weather proof environment for several electrical and mechanical components including an electric motor and electronic control modules or units for pivoting the stop arm 18 back and forth between the stored position and the deployed position and operating the retainer arrangement 200, 0030-0034, 0040].
	For claim 3, Vidri discloses wherein: the electric motor actuator further includes a controller for controlling the electric motor [0023:  an electric motor and electronic control modules or units for pivoting the stop arm 18 back and forth between the stored position and the deployed position and operating the retainer arrangement 200, 0034-0035, 0044], the controller having at least one Hall effect sensor for use in monitoring operation of the electric motor in controlling the electric motor [E.g. 0033: As stop arm 18 pivots outward, magnet 73 on input member 94 is moved toward Hall effect sensor 81. When stop arm 18 reaches the deployed or extended position, magnet 73 aligns with Hall effect sensor 81 producing a signal in interface device 183 that indicates the deployed position of stop arm 18 and that causes relay 181 to activate and connect the other side, that is, the upper side of motor 55, 0040, 0044].
	For claim 8, Vidri discloses wherein: the physical appendage is either a stop sign or a crossing guard arm that are substitutable with one another to assemble the assembly without modification to any of the common parts sub-assembly and the actuator [E.g. 0044: Stop sign assembly 18 is returned to the stored position against the side of bus 10 by moving switch 185 to a second or open position, which as indicated above can be done automatically with the closing of the bus door. When switch 185 is opened, electronic control module 320 deactivates relay 179 via control module 57 so that the lower side of motor 55 is grounded. Motor 55 then rotates in the opposite direction, that is, counterclockwise pivoting stop arm 18 inward toward the side of bus 10. After a delay of a few seconds, electronic control module 320 energizes coil 314 and retracts lock pin 304 as stop arm 18 pivots inward and magnet 71 approaches Hall effect sensor 79. When stop arm 18 reaches the stored position, magnet 71 aligns with the Hall effect sensor 79 producing a signal that indicates the stored position of stop arm 18 and that causes relay 181 to deactivate and connect the upper side of motor 55 to ground. This stops motor 55 and holds stop sign assembly 18 in the stored position because DC motor 55 now acts as a dynamic brake; 0045: a hinged crossing arm safety gate 142 that can be attached to the front of the bus 10 by a sealed electrical actuator assembly 144 that is identical to the electrical actuator assembly 14 and that can be illuminated via a wiring harness that passes through the outer housing of the actuator assembly as described above. Crossing arms or safety gates as well known and described in earlier Lamparter patents that are discussed in the background of the invention. In other words, the invention has been described in an illustrative manner, and it is to be understood that the terminology which has been used is intended to be in the nature of the words of description rather than of limitation].
	For claim 9, Vidri discloses wherein: the mounting bracket is of a first type when the physical appendage is the stop sign [E.g. 0044: Stop sign assembly 18 is returned to the stored position against the side of bus 10 by moving switch 185 to a second or open position, which as indicated above can be done automatically with the closing of the bus door. When switch 185 is opened, electronic control module 320 deactivates relay 179 via control module 57 so that the lower side of motor 55 is grounded. Motor 55 then rotates in the opposite direction, that is, counterclockwise pivoting stop arm 18 inward toward the side of bus 10. After a delay of a few seconds, electronic control module 320 energizes coil 314 and retracts lock pin 304 as stop arm 18 pivots inward and magnet 71 approaches Hall effect sensor 79. When stop arm 18 reaches the stored position, magnet 71 aligns with the Hall effect sensor 79 producing a signal that indicates the stored position of stop arm 18 and that causes relay 181 to deactivate and connect the upper side of motor 55 to ground. This stops motor 55 and holds stop sign assembly 18 in the stored position because DC motor 55 now acts as a dynamic brake, 0022, 0034] and the mounting bracket is of a second type when the physical appendage is the crossing guard arm [E.g. 0045: a hinged crossing arm safety gate 142 that can be attached to the front of the bus 10 by a sealed electrical actuator assembly 144 that is identical to the electrical actuator assembly 14 and that can be illuminated via a wiring harness that passes through the outer housing of the actuator assembly as described above. Crossing arms or safety gates as well known and described in earlier Lamparter patents that are discussed in the background of the invention. In other words, the invention has been described in an illustrative manner, and it is to be understood that the terminology which has been used is intended to be in the nature of the words of description rather than of limitation].
	For claim 10, Vidri discloses wherein: the housing is mounted to a vehicle [E.g. 0007: retainer arrangement includes a retainer for retaining a hinged arm on a vehicle in a stored position positively so that the hinged arm does not move away from the vehicle unintentionally. The arrangement may be used in connection with a hinged stop arm that is attached to the side of a school bus that is deployed when the school bus stops to pick-up or drop off passengers, 0022, Fig. 1]; and the physical appendage is tucked near the vehicle when the physical appendage is in the stowed position and extends out away from the vehicle when the physical appendage is in the deployed position [E.g. 0022: The actuator assembly 14 pivots the stop arm 18 between a retracted (stored) position adjacent the side 16 of the school bus 10 and an extended (deployed) position where the stop arm 18 extends outwardly of the bus side 16 in a perpendicular fashion as shown in FIG. 1, 0032-0035, Fig. 1].
	For claim 11, Vidri discloses wherein: the common parts sub-assembly further includes an electrical connector and the physical appendage includes a corresponding electrical connector and the electrical connectors are connected together for illuminators of the physical appendage to receive electricity [E.g. 0045: a hinged crossing arm safety gate 142 that can be attached to the front of the bus 10 by a sealed electrical actuator assembly 144 that is identical to the electrical actuator assembly 14 and that can be illuminated via a wiring harness that passes through the outer housing of the actuator assembly as described above. Crossing arms or safety gates as well known and described in earlier Lamparter patents that are discussed in the background of the invention. In other words, the invention has been described in an illustrative manner, and it is to be understood that the terminology which has been used is intended to be in the nature of the words of description rather than of limitation].
	For claim 12, Vidri disclose wherein the assembly is for a school bus with the housing being mountable to the school bus [E.g. 0007: retainer arrangement includes a retainer for retaining a hinged arm on a vehicle in a stored position positively so that the hinged arm does not move away from the vehicle unintentionally. The arrangement may be used in connection with a hinged stop arm that is attached to the side of a school bus that is deployed when the school bus stops to pick-up or drop off passengers, 0022, Fig. 1].

4.	Claims 4 rejected under 35 U.S.C. 103 as being unpatentable over Vidri in view of Singh and further in view of admitted prior art (“APA”).
	For claim 4, Vidri in view of Singh fails to expressly disclose wherein: the electric motor is a gear motor having a lead screw.
Examiner took official notice in the action mailed 31 March 2022, to the fact that it is old and a known expedient in the art of motors to have an electric motor that is a gear motor having a lead screw because gear motor output more running and holding torque than an ungeared, standard motor. As per MPEP § 2144.03(C), the statement that it is old and a known expedient in the art of motors to have a gear motor having a lead screw is taken to be admitted prior art (APA) because Applicant failed to traverse the assertion of official notice or the traverse was inadequate because Applicant's response or remarks fails to reference Examiner's assertion of official notice. Reliance on APA does not constitute new ground(s) of rejection.
Therefore, it would have been obvious to one of ordinary skills in the art of motors before the effective filing date of the claimed invention to modify Vidri in view of Singh to have an electric motor that is a gear motor having a lead screw as taught by APA because gear motor output more running and holding torque than an ungeared, standard motor.

Allowable Subject Matter
5.	Claims 5-7 and 13-14 are allowed.
	
Response to Remarks
6.	The Applicant's remarks regarding the double patenting rejection have been fully considered but they are not persuasive.

Applicant's remarks:
	Singh fails to disclose or suggest (“wherein the actuator is either an electric motor actuator or a pneumatic actuator that are substitutable with one another to assemble the assembly without modification to any of the common parts sub-assembly and the physical appendage”) wherein the actuator is an electric motor actuator that is substitutable with another (i.e., pneumatic actuator) to assemble the assembly without modification to any of the common parts sub-assembly and the physical appendage. Remarks, filed 11 April 2022, pages 6-8.

Examiner’s response:
	Regarding Applicant remark, as discussed in the rejection of claim 1 Vidri disclose everything in the claims except that the actuator can be a pneumatic actuator that can be substitutable with the electric actuator to assemble the assembly without modification to any of the common parts sub-assembly and the physical appendage.
	Singh is merely relied on to show that it is well known actuators to use a pneumatic actuator or an electric actuator to assemble an assembly without modification to any of common parts sub-assembly and a physical appendage [E.g. 0058:…actuators 805 may be hydraulic actuators, pneumatic actuators or electrical/electronic actuators such as a stepper motor…, Fig. 8; In other words, the actuators are replaceable with either electric actuators or pneumatic actuators without any modification to any of the common parts sub-assembly and the physical appendage].
Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, note that since a coordinator (e.g., and, or) is missing in the claim, it is not clear whether the limitations (a common parts sub-assembly…, an actuator…, a physical appendage…, [[and/or]] a mounting bracket…) in the claim are referring to one of or all.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689